Title: Elizabeth Smith Shaw to Mary Smith Cranch, 8 May 1788
From: Shaw, Elizabeth Smith
To: Cranch, Mary Smith


        
          Haverhill May 8 1788—
          My Dear Sister—
        
        You cannot think how anxious I have been to hear from my Sister Adams, & you. Two Vessels I saw by the Papers had arrived from London, & I could not but think we had Letters— The intelligence you give me of her Health, makes me feel solemn indeed— It is 18 Months since she has been in a very poor way— I know she is mortal, & must die— But the very Idea of her being separated from us, I cannot think of without a gushing Tear— It is not possible for a Sister to be kinder, than she has been to us— Yes! I must indulge the feelings of human-nature, & pray, that the period may be far distant, when she shall be clothed with immortality, & receive the rewards of her Virtue, & extensive Benevolence—
        You have not said one word to me about her Daughter— Is Col. Smith & Family to come with them, or to go to New-york?
        I am very sorry Ester has mortified, & grieved Sister by her foolish Conduct— Why did not the silly Girl read her Bible, & be married before?— I think if there is a family Sin, every Branch thereoff ought to be upon the watch, & place a double gaurd on that Vice— I pity Sister—for instead of Esters of being any help, she will require herself the kindest assistance. If she should be sick aboard Ship, it must be dreary— I have heard nothing from you till last Tuesday, Leonard White came from newbury & brought me your kind Letter favored by Mr Adams, since I received one by Mr Osgood— I wanted to hear from you exceedingly on the account of Cousin Billy, Leonard told me he was at the Office, but he was gone home sick— I live at such a distance from many dear Friends that I am obliged to exercise patience, & call forth all the magnimity I can find in my heart, that I may enjoy any kind of Ease—
        I cannot think why my dear Betsy Smith is not come yet, By what Mr Bliss said, I concluded she would have been here before now—
        I am sorry for Miss Nancy Quincy, it was a sad mistake of her Mothers— Why is the Connection broke of with Mr G——t?— She is a very fine amiable young Lady— She will do good in any Station I dare say— How does Mr N. & my Eliza— I have been looking for them till my Eyes ake— You must all come & see me now in Sammon time, & before Sister Adams arrives, for I shall not then get one of you to look this way for a twelve month, I fear—
        Are you not too hard upon father Wibird—perhaps you do not hear aright— Mr Shaw was very happy a Fast Day I assure you, in pleasing every-side— They were both new Sermons—& had that at least to recommend them— Many of his people wished to have them printed— Mr Thaxter says nothing but the scarcity of Cash has prevented application being made for them— It is very pleasing when our Services are acceptable—
        adieu my dear Sister, ever yours in / the warmth of Love & affection
        E Shaw—
        P S my Sister Adams before she went away gave me Louisas gown which was made out of hers, for my Betsy Quincy— I thought I would not make it for her till she was larger— I attempted to make it this week, but was obliged to lay it aside for I had not one peice of it to help it out— I suppose my sister has some which she would give me if I could ask her— If you think it not be dissagreeable to her, I would thank you to send me some as soon as you can—
      